Title: From Alexander Hamilton to Benjamin Lincoln, 25 September 1789
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentSept. 25. 1789.
Sir

⟨Here⟩ with is a circular letter, the ⟨principal object of⟩ which relates to an arrangement with the ⟨Banks⟩ of North America and New York, founded upon an immediate accommodation to the public. I am not sufficiently acquainted with the constitution and operations of your Bank to determine posstively how far the receipt of their Notes in payment of the Duties would be a measure of prudence. Those of the banks of North America and New York being always represented by a specie fund, I consider as equivalent to Gold and Silver. From the information I have received, I conclude that those of your bank are on a similar footing. If so, it would be my wish that its Notes should also be received in payment of the Duties till further orders as an accommodation to the institution, and in its consequences to the State.
I am Sir   Your Obedt. Hble Servant
Ben: Lincoln EsqrCollector of the Customs for Boston & Charleston or his Deputy
